Citation Nr: 1218857	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  10-14 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to service connection for claimed bilateral tinnitus.  

2.  Entitlement to service connection for claimed bilateral hearing loss.  

3.  Entitlement to service connection for a claimed low back disorder.  




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The Veteran's daughter


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to November 1945.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO.  

The Veteran's daughter testified at a hearing held at the RO before the undersigned Veterans Law Judge in May 2012.  A transcript of this hearing has been associated with the Veteran's claims folder.  

The issue of whether new and material evidence had been presented to reopen a claim of service connection for posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to a hearing loss, tinnitus or a back disorder in service or for many years thereafter.  

2.  The Veteran's daughter is competent to describe her observations of the Veteran's hearing problems and low back disorder beginning many years after service.  

3.  There are no lay assertions of record sufficient to establish a continuity of symptomatology referable to tinnitus, hearing loss or a low back disorder beginning during the Veteran's active service.  

4.  The Veteran currently is not shown to experience tinnitus that is causally linked to noise exposure or another event or incident of his active service.  

5.  The Veteran currently is not shown to have a bilateral hearing loss that is causally linked to noise exposure or another event or incident of his period of active service.  

6.  The currently demonstrated lumbar spinal stenosis and increased dorsal kyphosis are not shown to be due to an injury or other event or incident of the Veteran's period of active service during World War II.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by tinnitus due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

2.  The Veteran does not have a disability manifested by a bilateral hearing loss due to disease or injury that was incurred in or aggravated by active service; nor may a hearing loss presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  

3.  The Veteran's disability manifested by lumbar spinal stenosis and increased dorsal kyphosis are not due to disease or injury that was incurred in or aggravated by active service; nor may any arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in November 2008, which also notified the Veteran of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this regard, the Board notes that attempts were made to obtain the Veteran's service personnel records in October 2010 and December 2010, however, it has been determined by the National Personnel Records Center that they are unavailable for review due to possible destruction in the fire at the NPRC in 1973.  

The United States Court of Appeals for Veterans Claims (Court) has noted that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

The Veteran was informed of the unavailability of these records in a December 2010 letter by the RO.  

Where the service records were destroyed, the Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Additionally, the Veteran's daughter testified that the Veteran retired at the age of 62, and is currently in receipt of disability benefits with the Social Security Administration (SSA).  The record contains various SSA inquiries showing the Veteran began to receive Supplemental Security Income (SSI) disability benefits starting in 1983.  

As a rule, VA is required to obtain relevant SSA records, which are those records that relate to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Nevertheless, the Board finds that a remand to obtain any such records is not warranted in that a reasonable possibility does not exist that SSA records will help substantiate the claims of service connection for the disabilities at issue.  

In fact, beyond filing an initial claim of service connection, his daughter has testified that he never reported having an injury to his back in service or had been observed to have a hearing loss or back disorder until many years after service.  Moreover, by the daughter's own report, the Veteran would be limited in providing any pertinent information or lay assertions in support of his claims or to shed any light on the circumstances of his service.  

Neither the Veteran nor his representative has asserted that there are relevant SSA records that should be obtained for review, and his daughter provided recent hearing testimony that such records were not relevant to the issues on appeal, because he had never been previously evaluated for a hearing loss or back disorder or complained of experiencing tinnitus.  

Further, as the Veteran's daughter reported that he was treated by "Dr. T" for 20 to 25 years, a review of the claims file shows that records from "Dr. T" have already been associated with the claims file.  Hence, the Board finds that attempting to obtain records from SSA would be a fruitless pursuit.  

Additionally, VA must provide a claimant with a medical examination or medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but: (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran has not undergone a VA examination to ascertain the nature and etiology of any of his claimed disorders.  However, as will be discussed, there is clear evidence that the Veteran did not manifest a back disorder, hearing loss or tinnitus while in service during World War II or until many years thereafter.  

Moreover, during the May 2012 hearing testimony, the Veteran's daughter stated that he was not be able to attend an examination and was experiencing impairment due to dementia linked to Alzheimer's disease.  

Therefore, for these reasons, the Board is satisfied that further efforts to develop the record in this case would be unavailing.  

As discussed, the Veteran and his representative were notified and made aware of the evidence needed to substantiate his claims, the avenues through evidence might be obtained, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

Thus, in this sense, the Veteran has been provided with a meaningful opportunity to participate in the claims process.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain conditions involving what are generally recognized as diseases of a chronic nature, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The Veteran is competent to testify as to observable symptoms such as ringing in his ears, and tinnitus is the type of is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis 

In a statement received in October 2008, the Veteran's daughter indicated that he was being treated by a private doctor for his various claimed disabilities.  She noted that he had "very bad back" and a "hearing problem," but never had it checked.  

In November 2008, the Veteran's representative filed his claim of service connection for a back condition, bilateral hearing loss and tinnitus.  

The Veteran's daughter, his primary care-giver who was born approximately 12 years after his discharge from active service, provided testimony at the May 2012 hearing.  She testified that he served in combat in the infantry during World War II, during the invasion of Normandy on "Omaha Beach."  She noted that post-service the Veteran was employed as a "jigger" and was responsible for dyeing material.  She reported that the Veteran currently suffered from Alzheimer's disease and could barely walk without assistance.  

The Veteran's daughter testified that he had an observable hearing loss for "years."  She added that he had not complained to her about hearing whistling in the ears or other high pitched noises.  She did not believe he ever underwent an examination for his ears.  

The Veteran's daughter noted that he currently suffered from a back disorder, although she did not know if he injured his back in the military or thereafter.  She only remembered his being treated at a pain center with "shots" for his back and taking Morphine "years ago."  She recollected that he had back problems for "over 20 years."  She denied that the Veteran ever underwent surgery for his back, but was given Cortisone shots at one time.  

The Veteran's daughter indicated that the Veteran had not undergone any medical treatment at VA and listed "Dr. T." as the family physician who treated her father for 20 to 25 years.  

The Veteran's representative noted that the Veteran had told him in the past that he had experienced whistling in the ears.  The representative also noted that the Veteran had service as an ammunitions bearer and was likely involved carrying a lot of heavy weight that could have caused a back injury.  

The DD Form 214, Certificate of Release or Discharge from Active Duty, shows that the Veteran's military occupational specialty (MOS) was as ammunition handler, which involved supplying the 167th AAA Gun Battalion in North Africa, Italy, and France, and working with 90 mm gun crews supplying ammunition and clearing shells after firing.  

The DD Form 214 reveals that the Veteran was the recipient of the European, African, Middle Eastern Service Medal and the Good Conduct Medal and was involved in battles and campaigns identified as Naples, Foggia, Rhineland, Rome, Arno and Sicily.   

Significantly, the service treatment records are negative for findings or findings referable to tinnitus, hearing loss, or a low back disorder.  

Post-service, the private pharmacy records, dated from 2002 to 2003, showed that the Veteran has been prescribed Reminyl for his Alzheimer's disease.  He has also been prescribed Prednisone, Deltasone, Vioxx, Celebrex, Piroxicam, Diflunisal, Nabumetone, Sulindac, Hydrocodone, Oxycontin, Duragesic, and Roxicet for pain and to treat osteoarthritis.  

A private treatment record dated in May 2003 showed that the Veteran presented for a periodic reevaluation.  The physician noted the Veteran's exercise tolerance was reasonable, although his daughter reported that he did not do much at home, and observed that the Veteran performed a tap dance for the physician who described him as being "spry."  

On clinical examination, the physician observed the Veteran's tympanic membranes were totally obscured with significant cerumen that was carefully removed with a curette.  Subsequently, the tympanic membranes were described as benign.  

The physician observed that there was a mild increase in dorsal kyphosis, but noted the distal pulses were intact.  The neurologic examination was nonfocal, and the extremities demonstrated no edema.  

The physician did not note any bilateral tinnitus or bilateral hearing loss during the examination.  Further, the physician did not discuss the etiology of the mild increase in dorsal kyphosis.  

A May 2010 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance was negative for complaints or findings of any tinnitus or bilateral hearing loss.  However, the May 2010 examination report showed observations of gait instability and a kyphotic posture.  

The examiner noted that the Veteran had senescent gait instability and "probably some component of lumbar spinal stenosis."  An examination of the spine, trunk and neck included observations of a history of spinal stenosis, slight increase in dorsal kyphosis, and the neck being supple without adenopathy.   

Turning to the matter of service connection for claimed tinnitus, there is no medical evidence to support this claim, nor have any lay assertions, beyond his initial claim for service connection, been presented to show that he currently experiences any tinnitus.  

While the Veteran would be competent to identify the type of symptoms capable of lay observation, he has not presented any specific assertions to support his claim.  The Board finds in this regard that the representative's assertions that the Veteran reported experiencing "whistling in the ears" when the claim was filed in 2008 to be some evidence that he was experiencing tinnitus at that time.   

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

However, these statements are not sufficient to establish a continuity of symptomatology linking the onset of the claimed tinnitus to service.  There were no reports of tinnitus in service or in any medical record thereafter.  The Veteran's daughter also noted that he did complain of tinnitus to her.  

As such, on this record, there is no basis for linking the development of the claimed tinnitus to noise exposure or another event of the Veteran's period of service during World War II.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Given the facts in this case, the Board finds that the Veteran likely did have exposure to excessive or hazardous noise in connection with his duties while serving under combat conditions in World War II.  

However, the service treatment records do not show that he experienced complaints or findings referable to a hearing loss while he was on active duty during World War II.   

The Board recognizes that the Veteran's daughter is competent to provide testimony that he currently experiences some degree of hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  Significantly, she was only able to observe his hearing problems at a time that was many years after the Veteran served on active duty.  

It is not shown that the Veteran's daughter possesses any training, expertise or credentials in this field of medicine to be able to comment on the nature or etiology of the claimed disorder or to provide audiometric test results.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  

In addition, the Veteran's daughter reported that he had not sought treatment for a hearing loss after service.  While the submitted May 2003 private treatment record noted that the Veteran's tympanic membranes were normal, there is not showing  a hearing deficit that could be linked to service.    

Accordingly, without competent evidence linking any current hearing loss to an event or incident in service, service connection must be denied.  

Turning to the matter of service connection for a low back disorder, the Board notes that the Veteran was found to have a diagnosis of lumbar spinal stenosis and dorsal kyphosis by the medical evidence that was submitted in support of the claim.  The private pharmacy records, dated in 2002 and 2003, suggest that the Veteran might have been prescribed medication for a low back disorder.  

However, on review, the service treatment records do not show that the Veteran injured his low back or had a spinal condition while on active duty during World War II.    

The Veteran's daughter also acknowledged that he did not complain of back problems until many years after service.  Thus, on this record, there are no lay assertions sufficient to establish a continuity of symptomatology referable to back disorder beginning during the Veteran's service in World War II. 

Absent such evidence, service connection for a low back disorder must be denied.  As the preponderance of the evidence weighs against the claims, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  



ORDER

Service connection for tinnitus is denied.  

Service connection for a bilateral hearing loss is denied.  

Service connection for a low back disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


